Citation Nr: 0213920	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  97-07 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to ionizing radiation.  

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from February 1944 to August 
1946, from August 1950 to November 1951 and from May 1955 to 
January 1957.  Service records show that the veteran was 
awarded the Purple Heart medal.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon which denied service connection for residuals of 
exposure to ionizing radiation, and a February 2000 rating 
decision of the Detroit, Michigan, RO which denied the 
veteran's claim of entitlement to a total rating based on 
unemployability due to service-connected disabilities.  In 
August 2001, the Board remanded those two claims to the 
Detroit RO for additional development.  
The case was subsequently transferred to the Portland, Oregon 
RO.

Other matters

In August 2001, the Board also remanded the issue of 
entitlement to a compensable rating for left ear hearing loss 
for issuance of a statement of the case (SOC) pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).  In June 2002 the 
Portland RO issued a SOC as to the issue of an increased 
rating for left ear hearing loss; also listed as an issue was 
service connection for right ear hearing loss.  There is no 
indication that the veteran perfected an appeal as to either 
of those issues; they are therefore not before the Board.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2001); see also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [appellate review is perfected by the 
claimant's filing of a substantive appeal (VA Form 9, Appeal) 
after an SOC is issued by VA].  

Review of the record shows that the veteran has stated that 
he experienced continuous ringing in his ears after a grenade 
exploded near him during combat in Korea and that he was also 
exposed to extensive noise from machine gun and artillery 
fire.  VA audiology examination reports dated in April 1998 
and August 1998 show that he has continued to report 
bilateral periodic tinnitus.  It is the judgment of the Board 
that the record raises the issue of entitlement to service 
connection for tinnitus, and the Board refers that matter to 
the RO for appropriate action.  


REMAND

At the outset of its discussion, the Board is of course 
cognizant of the fact that this case has been remanded once 
before.  The Board also acknowledges that under authority 
recently granted to it, it may develop evidence without the 
necessity of remanding to an agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).  In this case, for reasons 
explained below, the Board believes that remand rather that 
development by Board personnel is most appropriate.  In 
essence, the particular circumstances surrounding this case, 
which require internal VA development and a RO hearing, 
dictate a remand.  

In its August 2001 remand, the Board provided a factual 
background concerning the claims before it and explained the 
reasons for the remand and requested that the RO make 
arrangements for examination of the veteran.  Review of the 
record shows that after the case was remanded to the Detroit 
RO, the RO addressed letters to the veteran at an address in 
Oregon (as it had for some months prior to the Board remand) 
but that it arranged for VA examination of the veteran at the 
Detroit VA Medical Center (VAMC).  The veteran did not report 
for examinations scheduled for November 2001 at the Detroit 
VAMC.  There is, however, no indication that the Detroit RO 
informed the Detroit VAMC of the veteran's address in Oregon.  
In December 2001, the Detroit RO transferred the case to the 
Portland RO.  The veteran's representative has requested that 
the case be remanded so that the veteran may be afforded the 
opportunity to be examined in conjunction with his claims.  
The Board agrees that this should be done.  

Review of the record shows that in a statement dated in April 
2000, the veteran's representative  asked that the veteran be 
scheduled for a hearing before a local hearing officer.  On a 
VA Form 9 dated in October 2000, the box labeled "I do not 
want a BVA hearing" was checked.  Nothing was said about a 
local hearing.  The RO should clarify whether the veteran 
wants a hearing before a hearing officer at the RO.  

Additional reasons for remand which are specific to the 
claims on appeal are addressed immediately below.

1.  Entitlement to service connection for residuals of 
exposure to ionizing radiation.

The veteran's claimed residuals of exposure to ionizing 
radiation include fatigue, night sweats, headaches, nausea, 
skin spots, warts, rashes, seborrheic keratosis, excessive 
bleeding, sterility, genetic damage and bone and joint 
deformities.  None of the veteran's claimed residuals of 
radiation exposure are considered diseases subject to 
presumptive service connection under the provisions of 38 
C.F.R. § 3.309(d) (2001).  Nor are any of the referenced 
residuals considered radiogenic diseases under the provisions 
of 38 C.F.R. § 3.311(b) (2001).

Nevertheless, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Review of the record discloses that the veteran has not been 
afforded a VA examination addressing the etiology of his 
claimed radiation-related disabilities.  The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)], which 
was enacted during the pendency of this appeal, provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The provisions of the VCAA are 
applicable to all claims filed on or after the date of its 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VCAA, § 7, subpart (a).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Moreover, the 
United States Court of Appeals for Veterans Claims has held 
that the VA's duty to assist includes the conduct of a 
thorough and contemporaneous medical examination.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.

With respect to the claim of entitlement to a total rating 
based on unemployability due to service-connected 
disabilities, it has been some time since the veteran has 
been provided VA examinations for his service-connected 
disabilities, and the Board notes that at the most recent 
examination the examiner did not address the impact of the 
veteran's service-connected disabilities on his ability to 
work, to include whether they render him unemployable.  Under 
the circumstances, the Board concludes that additional VA 
examination of the veteran is warranted for the express 
purpose of providing competent medical evidence concerning 
the matter which is currently before the Board.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should clarify whether the 
veteran wants a hearing before a Hearing 
Officer at the RO.  If so, the RO should 
schedule the veteran for such a hearing.  

2.  The RO should contact the veteran and 
request that he identify all VA medical 
facilities where he has received 
treatment for any of his service-
connected disabilities since January 1999 
and that he also identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his any 
of his claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran that have not 
been secured previously.  If the RO is 
unsuccessful in obtaining any records or 
sources of information identified by the 
veteran, it should inform the veteran and 
his representative and request them to 
provide a copy of the outstanding 
documents.   

3.  The veteran should be notified that 
if he is aware of any  medical or 
scientific evidence, such as articles or 
treatises, which support his contention 
that any of his claimed disabilities is a 
disability that may be induced by 
ionizing radiation, he should submit such 
evidence to the RO for inclusion in his 
VA claims folder.

4.  Thereafter, the RO should make 
arrangements for a VA general medical 
examination of the veteran to determine 
the extent of his service-connected 
disabilities.   The veteran's VA claims 
folder should be furnished to the 
examiner for review, and such review 
should be acknowledged by the examiner in 
the examination report.  The VA examiner 
must provide an opinion as to whether the 
veteran's service-connected disabilities, 
alone or in combination, prevent him from 
obtaining or maintaining substantially 
gainful employment.  

The VA examiner should also determine, to 
the extent possible, the nature of the 
veteran's claimed residuals of exposure 
to ionizing radiation, which include 
reported fatigue, night sweats, 
headaches, nausea, skin spots, warts, 
rashes, seborrheic keratosis, excessive 
bleeding, sterility, genetic damage and 
bone and joint deformities.  If a 
specialist consultation is required, one 
should be scheduled.  An opinion should 
be provided as to whether any of the 
reported residuals could be related to 
radiation exposure.  

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full, including any additional 
development, such as development under 
38 C.F.R. § 3.311, that might be made 
necessary by evidence submitted by the 
veteran or by VA medical opinion.  The RO 
should then readjudicate the issue of 
entitlement to service connection for 
residuals of exposure to ionizing 
radiation and the issue of entitlement to 
a total rating based on unemployability 
due to service-connected disabilities.  

If any benefit sought on appeal remains denied, the RO should 
issue a supplemental statement of the case, the veteran and 
his representative should be provided an appropriate 
opportunity to respond.  Then, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




